Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne D. Butts appeals the district court’s order dismissing his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Butts v. Sabelius, No. 2:11-cv-00269-MSD-DEM (E.D. Va. filed May 20, 2011 & entered May 23, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*314fore the court and argument would not aid the decisional process.

AFFIRMED.